DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1–3)  in the reply filed on 14 Sep 2022 is acknowledged (Reply, p. 7).  The traversal is on the ground(s) that unity of invention is present among claims 1–10.  This is not found persuasive because, as explained below, the shared technical feature of claim 1 does not make a contribution over the art, and therefore is not a special technical feature.
"Applicant further submits that the search burden requirement … has not been met as required to maintain a restriction" (p. 7).
Search burden is a mandatory criterion for restriction under US practice, but is irrelevant to 371 applications, which follow unity of invention practice.  This application is a 371 application.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Withdrawn: 4–20
Examined herein: 1–3

Priority
In this action, all claims are examined as though they had an effective filing date of 5 Sep 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosures of the priority applications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–3 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "defin[ing] … [a] plurality of synthetic compounds".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Steps of evaluating, analyzing or organizing information recited in the claims include "select a plurality of molecules that include a plurality of subgroups", "assign the plurality of molecules with a position in a sequence of a plurality of synthetic compounds forming a library", and "define … the plurality of synthetic compounds that a sequenceable via mass spectrometry using the assigned positions of the plurality of molecules".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: "using logic circuitry" to perform the abstract idea, including storing data "in a memory circuit of the logic circuitry".  Consistent with its plain meaning, which is further consistent with the content of the disclosure, this "logic circuitry" is interpreted as encompassing computerized embodiments.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using generic logic circuitry are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. electronic data analysis).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner, et al. (Combinatorial Chemistry & High Throughput Screening 1998) and Engelhardt, et al. (US 2007/0117099).
With respect to claim 1, Wagner teaches a method of generating a combinatorial library such that the members of the library can be distinguished using mass spectrometry.  Wagner teaches selecting a plurality of monomer molecules (p. 145, Fig. 1), each having a plurality of constituent atoms (i.e. "a plurality of subgroups"), and each monomer having a unique mass (i.e. "a mass spectrometry characteristic that is distinguishable from … other molecules of the plurality").  Wagner further teaches assigning each of these monomers to a position within a synthetic compound, thereby forming a library of compounds (p. 144 § "Peptoid Library Synthesis").  Finally, Wagner teaches synthesizing the compounds "using the split-mix methodology" (p. 144 § "Peptoid Library Synthesis").
Wagner does not teach that this method is performed "using logic circuitry", or that the synthetic compounds are defined "as data in a memory circuit of the logic circuitry".
Engelhardt teaches an "apparatus and methods for split synthesis of combinatorial oligomeric libraries" (0002).  "The synthesis system is automated and is run by a programmable controller" (0076); i.e. "logic circuitry" that stores data "in a memory circuit of the logic circuitry".  Engelhardt teaches that "the library can be a … peptide … or small organic molecule library" (0022); the peptoids of Wagner may be considered peptides or small organic molecules.  Engelhardt teaches that this apparatus efficiently automates split-pool synthesis of compound libraries (0009).
With respect to claim 2, Wagner teaches designing molecules such that the isotopic analogues are split by at least one mass unit (p. 151, bot. of col. 2).
With respect to claim 3, Wagner teaches correlating the individual monomers with an assigned position, and that each position includes a unique set of possible monomers (p. 145, Fig. 1).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the system of Engelhardt to synthesize the peptoid library of Wagner, because Engelhardt teaches that the system is advantageous for automating split-pool combinatorial syntheses, which is the technique used by Wagner.  Given that Engelhardt teaches that the system can be used to synthesize peptide and small-molecule libraries, said practitioner would have readily predicted that the combination would successfully result in a method of using an automated synthesizer to synthesize a library of peptiods that are uniquely characterizable using mass spectrometry.  The invention is therefore prima facie obvious.
Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because it teaches various procedures for generating combinatorial libraries, particularly using mass encoding so that the members of the library can be identified using mass spectrometry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671